Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  153631 (21)                                                                                          Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153631
                                                                    COA: 330858
                                                                    Oakland CC: 01-177484-FC
  SHERWIN TERRELL SHELTON,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  30, 2016 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2017
         t0227
                                                                               Clerk